Citation Nr: 0701214	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a left varicocele.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for arthritis of multiple 
joints, including arthritis of the spine.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for duodenal ulcer disease.

4.  Entitlement to service connection for a back disability 
other than arthritis of the spine.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In a May 1946 rating decision, service connection was denied 
for a left varicocele.
In a March 1991 Board decision, service connection was denied 
for duodenal ulcer disease and arthritis.  In a January 1997 
rating decision, the RO denied the veteran's claim to reopen 
a claim of service connection for arthritis of the multiple 
joints.

 In the August 2003 rating decision which forms the basis for 
this appeal, the RO, inter alia, denied the reopening of the 
claims of service connection for a left varicocele, arthritis 
of multiple joints, and duodenal ulcer.  The RO also denied 
service connection for a back disability, hypertension, and 
pneumonia.  The veteran perfected an appeal as to those 
determinations.

In October 2006, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claim file.

At the October 2006 hearing, the veteran submitted additional 
medical evidence to the Board and waived initial RO 
consideration of that evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).

In December 2006, the Board granted the veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2006).

Clarification of issues on appeal

A September 1988 VA rating decision, which was the decision 
appealed to the Board in March 1991, reflects that the RO 
considered arthritis of the entire spine as  part of the 
veteran's initial claim for service connection for arthritis.  
That claim was denied.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2006).  Therefore, the veteran's current 
claim for service connection for a back disability is limited 
to back disabilities other than arthritis of the spine, which 
will be addressed in connection with the veteran's request to 
reopen the previously-denied claim of entitlement to service 
connection for arthritis of multiple joints including the 
spine.

Remanded issue

The issue of service connection for pneumonia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.



Issue not on appeal

In July 1996, the veteran filed a claim of entitlement to 
service connection for a left knee disability.  That claim 
was not adjudicated.  At the October 2006 hearing, the 
veteran's representative indicated, in essence, that the 
veteran was still interested in pursuing that claim.  See the 
October 2006 hearing transcript, page 4.  That issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed May 1946 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a left varicocele.  

2.  The evidence received since the May 1946 rating decision 
does not relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection for a left 
varicocele.

3.  The RO denied the veteran's request to reopen his 
previously-denied claim of entitlement to service connection 
for arthritis of multiple joints in a January 1997 rating 
decision.  

4.  The evidence received since the January 1997 rating 
decision does not relate to an unsubstantiated fact necessary 
to substantiate the claim for service connection for 
arthritis of multiple joints.

5.  In a March 1991 decision, the Board denied service 
connection for duodenal ulcer disease.

6.  The evidence received since the March 1991 Board decision 
does not relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection for duodenal 
ulcer disease.

7.  The competent medical evidence of record does not 
indicate that an in-service injury or disease with a 
resultant back disability took place.

8.  Competent medical evidence indicates that hypertension 
was not diagnosed in service or within one year after the 
veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The May 1946 rating decision denying the claim for 
service connection for a left varicocele is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received since the May 1946 rating decision is 
not new and material, and the claim for service connection 
for a left varicocele is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The January 1997 rating decision denying the veteran's 
request to reopen his previously-denied claim of entitlement 
to service connection for arthritis of multiple joints is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

4.  The evidence received since the January 1997 rating 
decision is not new and material, and the claim of 
entitlement to service connection for arthritis of multiple 
joints is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

5.  The Board's March 1991 decision denying service 
connection for duodenal ulcer disease is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

6.  The evidence received since the Board's March 1991 
decision is not new and material, and the claim of 
entitlement to service connection for duodenal ulcer disease 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

7.  A back disability other than arthritis was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

8.  Hypertension was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen previously-denied claims of 
entitlement to service connection for a left varicocele, 
arthritis of the multiple joints (including the back), and 
duodenal ulcer disease.  He is also seeking service 
connection for a back disability (other than arthritis) and 
hypertension.  As is described elsewhere in this decision, 
the remaining issue on appeal, entitlement to service 
connection for pneumonia, is being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

Concerning the veteran's request to reopen the previously-
denied claims of entitlement to service connection for a left 
varicocele, arthritis of the multiple joints, and duodenal 
ulcer disease, the standard of review will be discussed 
below.  With respect to the veteran's two initial service 
connection claims, the standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
August 2004, which was specifically intended to address the 
requirements of the VCAA.  In that letter, the RO advised the 
veteran of what the evidence must show to establish service 
connection for the claims.  Moreover, the VCAA letter 
informed the veteran of the need to submit new and material 
evidence to reopen the previously-denied claims of service 
connection for a left varicocele, arthritis of the multiple 
joints, and duodenal ulcer disease.  This advisement 
satisfied the requirements of the later-decided case of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that 
claimants must be specifically informed of what is required 
to reopen their previously-denied claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disabilities.

Moreover, in the August 2004 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.  

In the August 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the August 2004 VCAA letter, the RO specifically informed 
the veteran to submit any evidence in his possession that 
pertained to his claims.  The VCAA letter thus complied with 
the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were initially adjudicated by the RO in 
August 2003, prior to the August 2004 VCAA letter.  The 
veteran's claims were readjudicated, following the issuance 
of VCAA letters in August 2004, and after that the veteran 
was allowed the opportunity to present evidence and argument 
in response.  See the Statement of the Case issued in May 
2005.  The Board accordingly finds that there is no prejudice 
to the veteran in the timing of the VCAA notice.  Moreover, 
the veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the veteran received Dingess notice via a 
letter from the RO dated March 20, 2006.   That letter 
addressed information and evidence which could be considered 
in determining the degree of disability and the effective 
date of service connection, if in fact service connection 
were to be granted.  

Moreover, concerning the five Dingess elements, element (1), 
veteran status, is not at issue.  Element (2), current 
disability, is not at issue because there is medical evidence 
that the veteran has all claimed disabilities.  The veteran's 
claims to reopen and initial claims of service connection 
were denied based on element (3), relationship of such 
disabilities to the veteran's service.  As explained above, 
he has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denials of the claims to 
reopen and the initial service-connection claims.  In other 
words, any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

Because the Board concludes below that the claims for service 
connection for a left varicocele, arthritis of the multiple 
joints, and duodenal ulcer disease are not reopened and that 
the preponderance of the evidence is against the claims for 
service connection for a back disability and hypertension, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  In any 
event, the RO addressed elements (4) and (5) in a March 2006 
letter.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

However, with respect to the claims for service connection 
for left varicocele, arthritis of multiple joints, and 
duodenal ulcer disease, as noted in the Introduction these 
have previously been denied.  Under the VCAA, VA's statutory 
duty to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A (West 2002).

In any event, the Board finds that all relevant evidence 
necessary for an equitable resolution of these five issues 
has been identified and obtained.  [The sixth issue on appeal 
is being remanded for additional evidentiary development.]  
The evidence of record includes service medical records, a 
report of the Office of the Surgeon General (OSG), Department 
of the Army for the veteran for 1944, morning reports for the 
veteran's unit, VA and private medical records, and reports 
of VA examinations, which will be described below.  In an 
April 2003 statement, the veteran reported that most doctors 
who treated him years ago are dead and, thus, intimated that 
records from such doctors are not available.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection for a back disability and 
hypertension, and that medical opinions regarding the 
etiologies of those claimed disabilities have not been 
obtained.  However, for reasons explained immediately below, 
such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has a back disability and 
hypertension.  The record is missing critical evidence of 
that an event, injury, or disease occurred in service, 
McLendon element (2), and the veteran's claims for service 
connection for a back disability and hypertension are being 
denied on that basis.  The outcomes of these issues thus 
hinge on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolutions 
of the claims of entitlement to service connection for back 
disability and hypertension hinge upon whether the veteran 
had a back disease or injury in service and whether the 
veteran had hypertension in service.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence such as the service medical records.

As explained in greater detail below, the outcome of the 
claims of service connection for a back disability and 
hypertension hinge on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
in-service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.  In the absence of evidence of the in-service 
incurrence of a back injury or disease and hypertension, 
there is no need for a medical nexus opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a back disease or injury or hypertension.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
See Soyini, supra.  Accordingly, the Board has determined 
that a medical opinion is not necessary in the instant case

As will be discussed below, the veteran's claim of 
entitlement to service connection for pneumonia is being 
remanded for a medical nexus opinion.  The Board is doing so 
because, unlike the back-disability and hypertension issues 
which are being decided herein, there is in fact evidence of 
respiratory symptomatology in service, which triggers the 
duty to obtain a nexus opinion under Charles.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has obtained the services of a 
representative.  He requested, and was accorded, a personal 
hearing at the RO in October 2006 before the undersigned 
Veterans Law Judge, the transcript of which is associated 
with his claims file.

Accordingly, the Board will proceed to a decision on the 
merits as to five of the issues on appeal.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

For certain chronic disorders, to include peptic ulcers 
(gastric and duodenal), arthritis, and hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

Finality/new and material evidence

In general, rating decisions that are not timely appealed and 
Board decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002) 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claims to reopen service connection for left 
varicocele, arthritis of multiple joints, and duodenal ulcer 
disease were initiated in June 2002, his claims will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional law and regulations will be discussed where 
appropriate below.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a left varicocele.

The veteran ultimately seeks entitlement to service 
connection for a left varicocele.  His initial claim was 
denied in a May 1946 RO rating decision.  The veteran's claim 
to reopen the previously denied claim of service connection 
for a left varicocele was denied in the August 2003 RO rating 
decision; he has appealed that decision.  

Under such circumstances, the Board must determine whether 
new and material evidence has been received which serves to 
reopen the previously-denied claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) [the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits]. 

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in May 
1946 consisted of the veteran's service medical records.

The veteran's service medical records show that at the 
October 1940 entrance examination a large left varicocele was 
noted.  

In January 1944, the veteran reported that his left 
varicocele was asymptomatic for the first year of service, 
but that since that first year he had had intermittent pain.  
He was admitted to a hospital for surgical treatment of the 
left varicocele.  The varicocele was described as moderate 
and symptomatic.  However, but it was soon discovered that he 
was jaundiced.  He was hospitalized for treatment of 
hepatitis through March 1944.  [Service connection has been 
granted by VA for hepatitis.]
  
At discharge from that hospitalization, it was noted that the 
left varicocele did not require surgery.  A line-of-duty 
determination made during that hospitalization reflects that 
the left varicocele was not in the line of duty because it 
pre-existed entrance into service.  

At the August 1945 separation examination, it was noted that 
the left varicocele was non-symptomatic and that it existed 
prior to service.

The May 1946 decision

The veteran filed a claim of entitlement to service 
connection for the left varicocele on October 1945, shortly 
after leaving service.  The Buffalo, New York RO denied the 
veteran's claim based on the lack of medical evidence showing 
in-service aggravation of a pre-existing left varicocele.  
The veteran was informed of the May 1946 rating decision by 
letter from the RO dated May 14, 1946.  His appeal rights 
were provided in that letter.  He did not appeal.  

The veteran filed to reopen the claim in June 2002.  As was 
noted above, the RO denied the reopening of the claim, and 
the veteran appealed.  Additional evidence which has been 
received since May 1946 will be discussed below.

Analysis 

Initial matter - current existence of the claimed disability

At the October 2006 hearing, the veteran testified that he 
did not think that he had had a left varicocele since his 
post-service double-hernia operation.  See hearing 
transcript, pages 5-6.  This appears to be verified by post-
service medical records, which have not demonstrated the 
existence of a left varicocele for many years.

However, because a left varicocele was present in 1946, the 
veteran's initial claim was denied on other bases.  Under 
such circumstances, denial of reopening of the claim may not 
be predicated on no current disability.  See Molloy v. Brown, 
9 Vet. App. 513 (1998) [where the last final disallowance of 
a claim is predicated on the lack of one or more of the three 
basic requirements for entitlement to service connection, 
subsequent attempts to reopen the claim cannot be denied due 
to a lack of a different element or requirement].
 
Changes in law

The Board notes since May 1946 the law has changed regarding 
the evidentiary standard for rebutting the presumption of 
soundness.  See VAOPGCPREC 3-2003; see also Wagner, supra.   
However, this change in the law is a procedural change in the 
law and not substantive in nature.  It does not create a new 
cause of action warranting a de novo review of the veteran's 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, 
a presumption is a rule of law for handling evidence, and not 
itself considered evidence.  See Routen v. West, 142 F.3d 
1439, 1440 (Fed. Cir. 1998).  Thus, a change that raises the 
government's evidentiary burden to rebut the presumption of 
sound condition may not constitute new and material evidence 
to reopen a finally decided claim.  See Kent, supra.  In any 
event, the presumption of soundness does not apply in this 
case because the left varicocele was noted on the veteran's 
entrance examination.

The Board also notes that since May 1946 the law has changed 
regarding the applicability of 38 U.S.C.A. § 1154(b), 
concerning combat veterans.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  The veteran received the Combat 
Medical Badge and the Bronze Star Medal for meritorious 
service in ground combat against the armed enemy during World 
War II in the European-African-Middle Eastern Theater of 
Operations.  The veteran testified that his combat experience 
was being stationed in an area behind the front line that was 
subject to enemy dive bombers during an eight-week period.  
See the October 2006 hearing transcript, page 8.  
He has not alleged, and the record does not show,  that his 
left varicocele was aggravated during combat with the enemy.  
Therefore, 38 U.S.C.A. § 1154(b) is not applicable.

In any event, even if 38 U.S.C.A. § 1154(b) were applicable, 
this change in the law is not a substantive change in the law 
creating a new cause of action.  In Collette, the United 
States Court of Appeals for the Federal Circuit noted that 
38 U.S.C.A. § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected and that the veteran must meet his evidentiary 
burden with respect to service connection.  38 U.S.C.A. 
§ 1154(b) does, however, considerably lighten the burden of a 
veteran who seeks benefits for an alleged service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  This 
change in the law is a procedural change in the law and not 
substantive in nature.  It does not create a new cause of 
action warranting a de novo review of the veteran's claim.  
See Collette, 82 F.3d at 392.

As noted above, rules of law for handling evidence is not 
itself considered evidence.  Routen, supra; see also Kent, 
supra [a change that raises the government's evidentiary 
burden to rebut the presumption of sound condition may not 
constitute new and material evidence to reopen a finally 
decided claim].  Accordingly, the veteran must still present 
new and material evidence to reopen his claim of entitlement 
service connection for a left varicocele. 

Discussion

The "old" evidence demonstrated that a left varicocele 
existed.  The evidence, however, also showed that the 
varicocele existed on the veteran's enlistment. The veteran 
does not appeal to dispute this fact.  Rather, he contends 
that the varicocele was aggravated during service, pointing 
to the 1944 hospitalization.  The claim was denied in 1946 
because service medical records indicated that the varicocele 
had not been aggravated during or due to service.  The 
crucial matter at issue, therefore,  is whether the 
additionally received evidence shows that the veteran's pre-
existing disability was aggravated by his military service.  

Evidence added to the record since the denial in May 1946 
includes post-service private and VA medical records, the OSG 
report, morning reports for the veteran's unit, and a 
transcript of the October 2006 hearing.

A report of a January 1952 VA examination shows a diagnosis 
of a "mild" left varicocele.  The other post-service VA and 
private medical records do not reflect a diagnosis of a left 
varicocele.  This evidence, while new in the sense that these 
particular records had not been previously associated with 
the veteran's claims file, is not material.  The presence of 
a left varicocele was known at the time the RO denied the 
veteran's claim in May 1946; the matter of the existence of a 
left varicocele has not been in dispute.  The medical 
evidence received since May 1946 merely reflects that a left 
varicocele may still exist.  Such evidence, although new, is 
not material, since it does not establish in-service 
aggravation of such disability.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

To the extent that the 1952 assessment of "mild" left 
varicocele is new, in that it is different from the 1940 
entrance examination report (which characterized the 
varicocele as "large") and the 1944 service medical record 
(which described it as "moderate"), it is not material, 
since rather than showing aggravation in or due to service it 
shows exactly the opposite, namely that he varicocele has 
become smaller over time.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) [evidence that is unfavorable to a claimant 
is not new and material].  

The OSG report and morning reports reflect that the veteran 
was hospitalized in January 1944 with a primary diagnosis of 
hepatitis and a secondary diagnosis of a varicocele.  This 
evidence, while new in the sense that these particular 
records had not been previously associated with the veteran's 
claims file, is not material.  The service medical records 
present at the time the RO denied the veteran's claim in May 
1946 reflect that the veteran was hospitalized in January 
1944 with diagnoses of hepatitis and a left varicocele.  The 
OSG report and morning reports do not show in-service 
aggravation of the left varicocele.  

In summary, the Board concludes that new and material 
evidence has not been submitted to reopen the claim.  The 
additionally received evidence does not relate to 
unestablished fact necessary to substantiate the claim, in-
service aggravation of disease or injury.  There still is no 
evidence of in-service aggravation of the pre-existing left 
varicocele.  The claim is not reopened, and the benefit 
sought on appeal remains denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for arthritis of multiple 
joints, to include the spine.

The veteran ultimately seeks entitlement to service 
connection for arthritis of multiple joints, to include 
arthritis of the spine.  His initial claim was denied by the 
Board in the March 1991 decision.  The veteran's claim to 
reopen the previously denied claim of service connection for 
arthritis was denied in a January 1997 rating decision.   The 
veteran did not appeal that decision.

The veteran's most recent request to reopen the arthritis was 
denied in the August 2003 RO rating decision; he has appealed 
the August 2003 decision.  Under such circumstances, the 
Board must determine whether new and material evidence has 
been received which serves to reopen the previously-denied 
claim.  See Barnett, supra.

Factual background

The "old" evidence

The evidence of record at the time of the most recent final 
RO decision in January 1997 included the veteran's service 
medical records, post-service private and VA medical records, 
and a transcript of a March 1990 hearing.

The veteran's service medical records reflect no findings of 
arthritis in service or within the one year presumptive 
period after service.  Post-service private and VA medical 
records show no diagnosis of arthritis until April 1964, 
almost twenty years after the veteran left military service.  

In a July 1988 statement, F.S., M.D., stated that the veteran 
"has been bothered since discharge from service by severe 
degenerative arthritis."  Dr. F.S. added that the veteran 
"states that while in service he was forced to sleep on the 
cold damp ground over the period of 1941 through 1943 and he 
feels that this contributed to his present arthritic 
condition."  In an April 1990 statement, Dr. F.S. reported 
that the veteran was first treated by him for arthritis in 
1964.  

At a March 1990 hearing, the veteran testified that his 
doctor said that sleeping in pup tents during service could 
have contributed to his multiple joint arthritis.

The January 1997 decision

The veteran filed an initial claim of entitlement to service 
connection for arthritis in September 1988.  As was noted 
above, that claim was denied by the Board in March 1991.  A 
subsequent claim was denied by the RO in an unappealed 
January 1997 decision.

The Board denied the veteran's claim based on the lack of 
evidence of arthritis in service or within the one-year 
presumptive period.  In other words, the veteran's claim was 
denied in March 1991 because of failure to satisfy Hickson 
element (2), in-service disease or injury, and by inference 
Hickson element (3), medical nexus.

In the January 1997 rating decision, the RO concluded that 
based on the Board's denial, new and material evidence had 
not been submitted and therefore the veteran's request to 
reopen the claim was denied.  In other words, the RO did not 
reopen the claim because of failure to satisfy Hickson 
element (2), and by inference Hickson element (3) also.

The veteran was informed of the January 1997 rating decision 
by letter  
from the RO dated January 30, 1997.  His appeal rights were 
provided in an enclosure to that letter.  He did not appeal.  

The veteran filed to reopen his claim in June 2002.  The RO 
declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since January 
1997 will be discussed below.

Analysis 

The veteran's claim of entitlement to service connection for 
arthritis of multiple joints was last denied in January 1997 
because of failure to satisfy Hickson element (2), in-service 
incurrence of disease or injury, and, by implication, Hickson 
element (3), medical nexus.  That is, there had been added to 
the record at that time no evidence which served to offset 
the veteran's service medical records and immediate post-
service medical records, which were devoid of any reference 
to arthritis.  
The Board's current inquiry is similar, i.e., whether any 
such evidence has been added to the record since January 
1997.

Evidence added to the record since the last final denial in 
January 1997 includes the OSG report, morning reports for the 
veteran's unit, private treatment records from 1994 to 2006, 
VA treatment records from 2002 to 2004, the transcript of the 
October 2006 hearing, and the veteran's contentions.

The OSG report and morning reports reflect that the veteran 
was hospitalized in January 1944 with a primary diagnosis of 
hepatitis and a secondary diagnosis of a varicocele.  This 
evidence, which does not refer to arthritis, is not material.  

The private and VA treatment records reflect a continuing 
diagnosis of arthritis of multiple joints.  This evidence, 
while new in the sense that these particular records had not 
been previously associated with the veteran's claims file, is 
not material.  The presence of arthritis of multiple joints 
was known at the time the RO denied the veteran's claim to 
reopen in January 1997; indeed, the matter of the existence 
of multiple-joint arthritis has not been in dispute.  The 
medical evidence received since January 1997 merely reflects 
that arthritis of multiple joints still exists.  Such 
evidence, although new, is not material, since it does not 
establish in-service incurrence of such disability.  See 
Cornele and Mintz, supra.

With regard to the veteran's various statements and his 
hearing testimony, these merely amount to reiterations of the 
same contentions advanced by the veteran and rejected by the 
Board in 1991 and the RO in 1997, namely that his arthritis 
is related to sleeping in pup tents during active service.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, such statements from a lay person like the veteran  
(although he was a medical records clerk, there is no 
indication that he received any training in diagnosis of 
disease) cannot be considered material as to the question of 
any relationship to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2005) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

To the extent that the veteran is contending that an 
unspecified doctor attributed his arthritis to sleeping in 
pup tents during active service, this is reiterative of his 
1990 hearing testimony and is therefore not new.  Moreover, 
then and now this appears to be a reference to Dr. F.S., 
whose 1988 report has been in the record since that time.

In any event, the veteran's assertion of what a doctor would 
not of itself be competent medical evidence sufficient to 
reopen the claim because filtered as it is through the 
veteran's sensibilities, his assertion is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996), [citing Robinette v. Brown, 8 Vet. App. 69, 77 
(1995)].

In summary, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for arthritis of multiple joints, to 
include arthritis of the spine.  The additionally received 
evidence does not relate to unestablished facts necessary to 
substantiate the claim, both in-service incurrence or 
aggravation of disease or injury and medical nexus.  There 
still is no evidence of in-service disease or injury, and 
there still is no medical nexus evidence.  The claim is not 
reopened, and the benefit sought on appeal remains denied.


3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for duodenal ulcer disease.

The veteran ultimately seeks entitlement to service 
connection for duodenal ulcer disease.  His initial claim was 
denied by the Board in its March 1991 decision.  
The veteran's request to reopen the previously-denied claim 
of service connection for duodenal ulcer disease was denied 
in the August 2003 RO rating decision; he has appealed the 
August 2003 decision.  Under such circumstances, the Board 
must determine whether new and material evidence has been 
received which serves to reopen the previously-denied claim.  
See Barnett, supra.

Factual background

The "old" evidence

The evidence of record at the time of the Board decision in 
March 1991 included the veteran's service medical records and 
post-service private and VA medical records.

The veteran's service medical records reflect that the 
veteran had gastrointestinal complaints in early 1944; as has 
been described above, hepatitis was diagnosed and service 
connection was later granted therefor.  There were no 
findings of a duodenal ulcer in service.  Post-service 
private and VA medical records show no diagnosis of a 
duodenal ulcer until June 1965, over two decades after 
service and long after the end of the one year presumptive 
period.

The March 1991 Board decision

In the March 1991 Board decision, the Board determined that 
the evidence of record demonstrated that a duodenal ulcer was 
not shown during active service or within the one-year 
presumptive period.  Service connection for duodenal ulcer 
disease was denied.
 
The veteran filed to reopen his claim in June 2002.  
Additional evidence which has been received since March 1991 
will be discussed below.

Analysis

Initial matter - change in law

The veteran's claim was denied in March 1991 based on a 
finding by the Board that the veteran did not have duodenal 
ulcer disease in service or within the one-year presumptive 
period.  Since March 1991, the law has changed regarding the 
applicability of 38 U.S.C.A. § 1154(b).  See Collette, supra.  
However, the veteran has not alleged that the duodenal ulcer 
was incurred in combat with the enemy.  Therefore, 
38 U.S.C.A. § 1154(b) is not applicable.  In any event, as 
discussed above, this change in the law is not a substantive 
change in the law creating a new cause of action.  Thus, the 
veteran must still present new and material evidence to 
reopen his claim of service connection for duodenal ulcer 
disease.

Discussion

The veteran's claim of entitlement to service connection for 
duodenal ulcer disease was denied in March 1991 because of 
failure to satisfy Hickson element (2), in-service incurrence 
of disease or injury, and, by implication, Hickson element 
(3), medical nexus.  In order for the claim to be reopened 
there must be new and material evidence as both of these 
elements.  See Evans, supra.

Evidence added to the record since the denial includes the 
OSG report, morning reports for the veteran's unit, private 
treatment records from 1994 to 2006, VA medical records from 
1996 to 2004, the veteran's written contentions, and the 
transcript of the October 2006 hearing.

The March 1991Board decision denial was based upon the fact 
that the veteran's service medical records and immediate 
post-service medical records were devoid of any reference to 
a duodenal ulcer.  There has been added to the record no 
objective evidence which indicates that the veteran had a 
duodenal ulcer during service or within the one year 
presumptive period after service.  

The OSG report and morning reports reflect that the veteran 
was hospitalized in January 1944 with a primary diagnosis of 
hepatitis and a secondary diagnosis of a varicocele.  This 
evidence, while new in the sense that these particular 
records had not been previously associated with the veteran's 
claims file, is not material.  The OSG report and morning 
reports merely reiterate what was already known (that the 
veteran's gastrointestinal complaints were due to hepatitis) 
and do not show in-service incurrence of duodenal ulcer 
disease.

The August 2003 VA treatment record reflects that duodenitis 
or ulcer disease possibly exists.  [The remaining private and 
VA treatment records do not reveal a current diagnosis of 
duodenal ulcer disease.]  The medical evidence received since 
March 1991 merely reflects, at best, that the veteran may 
still have a gastrointestinal disorder.  Such evidence, 
although new, is not material, since it does not establish 
in-service incurrence of such disability.  See Cornele and 
Mintz, supra.

With regard to the veteran's various statements, his hearing 
testimony, and the assertion by the veteran's representative 
at the hearing on the veteran's behalf, these merely amount 
to reiterations of the same contentions advanced by the 
veteran and rejected by the Board in 1991, namely that his 
in-service gastrointestinal symptomatology was the initial 
manifestation of a duodenal ulcer.  See Reid, supra.  
Moreover, such statements from lay persons without medical 
training like the veteran (although he was a medical records 
clerk, there is no indication that he received any training 
in diagnosis of disease) and his representative cannot be 
considered material as to the question of any relationship to 
service.  See Espiritu, Moray and Routen, all supra.  

In summary, the Board concludes that new and material 
evidence has not been submitted which is sufficient to reopen 
the claim for service connection for duodenal ulcer disease.  
The additionally received evidence does not relate to 
unestablished facts necessary to substantiate the claim, 
specifically in-service incurrence and medical nexus.  There 
still is no evidence of in-service disease or injury, and 
there still is no medical nexus evidence.  The claim is not 
reopened, and the benefit sought on appeal remains denied.

Additional comment

There is no duty on the part of VA to assist the veteran in 
the development of his claim in the absence of a reopened 
claim.  The Board views its discussion above as sufficient to 
inform the veteran of the elements necessary to reopen his 
three claims of entitlement to service connection.  See 
Graves, supra.

4.  Entitlement to service connection for a back disability 
other than arthritis.

As an initial matter, the Board again notes, as it did in the 
Introduction, that arthritis of the spine is part of the 
claim for arthritis of multiple joints and has been addressed 
above in the Board's analysis of the new-and-material claim 
regarding multiple-joint arthritis.  The veteran's current 
claim is limited to a back disability other than arthritis.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
lumbar spine disability, diagnosed as status post 
hemilaminectomy with residual sciatica and spinal stenosis.  
See private treatment records dated in 1983, 1984, and 1996.  
Element (1) is therefore met.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records and morning reports for the veteran's unit 
reveals no evidence of any back disease in service.  
At the August 1945 separation examination, no musculoskeletal 
defects were noted and there were no neurological diagnoses.

As to an in-service injury, for the reasons expressed 
immediately below, the Board finds that the evidence of 
record, as a whole, does not support the veteran's contention 
that he sustained back injuries in service.  

As an initial point of clarification,  although the veteran 
is a combat veteran, he has not alleged that his back injury 
was incurred in combat with the enemy.  In fact, he has 
asserted that his back injuries occurred while he was 
stationed at a convalescent hospital.  Therefore, 38 U.S.C.A. 
§ 1154(b) is not applicable.

The veteran's service medical records, OSG report, and 
morning reports for his unit are negative as to any 
suggestion of a back injury, or of any back complaints in 
general.  In the absence of such records, or any specific 
reference thereto by the veteran, the Board concludes that at 
the very least he did not seek medical treatment for any back 
problem during this period.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].

The medical evidence shows the first diagnosis of a herniated 
intervertebral disc was made in 1983, over three decades 
after the veteran left military service, and the first 
diagnosis of spinal stenosis was made in 1996, over five 
decades after the veteran left military service.  
Significantly, the medical evidence reflects that in August 
1983, at which time the veteran had been post service a 
period of almost four decades, he dated the onset of his back 
symptomatology to only a period of "several years 
duration."    

Moreover, and significantly in the Board's estimation, the 
veteran first filed a claim for service connection for a back 
disability in June 2002, over five decades after leaving 
service.  This was the first time he suggested that he had a 
back injury in service.  As was noted above the veteran filed 
his initial claim of entitlement to service connection in 
October 1945, very shortly after he left military service, 
and at that time he did not mention back problems.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

Thus, there is no objective evidence of any back problems in 
service or for several decades thereafter; and when the back 
complaints first surfaced, three decades after service, the 
veteran described symptomatology of only several years 
duration.

The only evidence in favor of the claim is the veteran's own 
recent statements to the contrary.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The service medical records, OSG report, and morning reports 
show no back disability or injury.  The Board finds this 
contemporaneous evidence from the veteran's military service 
to be far more persuasive that the veteran's own recent 
assertion to the effect that he sustained back injuries in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over six decades past.  The veteran 
memory may have been dimmed with time; in addition his recent 
statements have been made in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Because the record as a whole demonstrates that there was no 
back injury or disease in service, the Board finds that the 
veteran's recent assertions to the contrary lacks credibility 
and probative value.  Hickson element (2) has not been met, 
and the veteran's claim fails on that basis. 

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), medical nexus, is 
necessarily lacking also.  Such is the case here.  

The veteran himself asserts that his back disability is 
related to back injuries in service or wearing shoes in 
service that were too narrow for his feet.  His assertions 
are not probative of a nexus between the condition and 
military service.  
See Espiritu, supra; see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  The veteran's lay opinion 
is therefore entitled to no weight of probative value.

Implicit in the veteran's presentation is the contention that 
his back problems began in service and continued thereafter.  
A claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed above in connection with 
element (2), there was no back disability diagnosed in 
service, and the objective evidence of record establishes the 
onset of low back symptoms three decades after service.  
Supporting medical evidence is required.  See Voerth, 13 Vet. 
App. at 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology is therefore not 
demonstrated.  

In short, there is not of record competent medical nexus 
evidence linking the veteran's current back disability to his 
World War II service.  Hickson element (3) has also not been 
satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a back disability other than arthritis of the 
spine.  The benefit sought on appeal is accordingly denied.








5.  Entitlement to service connection for hypertension.

Additional law and regulations

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
hypertension.  See private treatment records dated in 1994.

With respect to Hickson element (2), in-service incurrence of 
disease, competent medical evidence indicates that 
hypertension was not diagnosed in service or within the one 
year presumptive after the veteran's separation from active 
service.  See 38 C.F.R. § 3.309(a) (2006).  Service medical 
records from the veteran's period of active service and 
morning reports for his unit show no diagnosis of 
hypertension or, for that matter, elevated blood pressure 
readings.  Hypertension was evidently first diagnosed, in 
1994, almost a half century after service.  

The veteran is arguing that he had elevated blood pressure 
readings of over 
175 mm. while stationed at a convalescent hospital in 
December 1944.  However, service medical records from the 
veteran's period of active service, the OSG report, and 
morning reports show no diagnosis of hypertension or, for 
that matter, elevated blood pressure readings.  On January 
18, 1944, his blood pressure reading was 130/78.  On February 
5, 1944, and April 6, 1944, his blood pressure readings were 
116/76 and 140/80, respectively.  On his August 1945 
separation examination, his blood pressure reading was 
110/78.  These readings do not conform to VA's regulatory 
definition of hypertension.  See 38 C.F.R. § 4.104 (2006).    

A review of the medical records indicates that at no time 
during service did the veteran have a single blood pressure 
reading within these parameters.  Indeed, the evidence first 
shows a diagnosis of hypertension in 1994.  As for the 
veteran's contention that he had elevated blood pressure 
readings or hypertension during service, as discussed above 
his lay opinion is entitled to no weight of probative value.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).  

The veteran claims that a military doctor in December 1944 
told him that he had blood pressure readings in excess of 175 
mm.  However, the veteran's report of what a health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence 
even though the veteran was a medical clerk.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  No competent 
medical nexus exists.  No medical professional has stated 
that the veteran's hypertension was incurred in service, nor 
is there evidence in the medical records otherwise showing 
that the veteran's hypertension was incurred in service.  To 
the extent that the veteran is attempting to provide a nexus 
between his hypertension and his military service, his 
assertions are not probative of a nexus between the condition 
and military service.  See Espiritu and Voerth, supra.
 
In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for hypertension.  The benefit sought on appeal is 
accordingly denied. 



ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for a 
left varicocele is not reopened.  The benefit sought on 
appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints, including the spine, is not 
reopened.  The benefit sought on appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
duodenal ulcer disease is not reopened.  The benefit sought 
on appeal remains denied.

Service connection for a back disability other than arthritis 
of the spine is denied.

Service connection for hypertension is denied.


REMAND

6.  Entitlement to service connection for pneumonia.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

The medical evidence shows that the veteran has recently had 
pneumonia.  The veteran's service medical records reflect 
that he was hospitalized in January 1941 for bronchitis.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Under the circumstances here presented, the Board believes 
that a medical examination and opinion is necessary in order 
to answer the questions regarding the nature and etiology of 
the veteran's pneumonia or any residuals thereof.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an examination to determine the 
existence, nature, and etiology of any 
current pneumonia or residuals thereof.  
After examination of the veteran and 
review of all pertinent medical records, 
the examiner should determine whether the 
veteran currently has pneumonia or 
residuals thereof.  If a current 
respiratory disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the such disorder is related to the 
veteran's military service, in particular 
the hospitalization for bronchitis in 
1941.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


